IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-41027
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JORGE BALLESTEROS-RIVERA,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:97-CR-18-1
                       - - - - - - - - - -
                         August 20, 1998

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Jorge Ballesteros-Rivera has

filed a brief in compliance with Anders v. California, 386 U.S.
738 (1967).    Ballesteros-Rivera has not filed a response.   Our

independent review of the brief and the record reveals no

nonfrivolous issue.    Accordingly, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.